Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph 1: need to be amended to indicate that U.S. Patent No. 11,069,071 B1 has been issued to U.S. Application No. 17/154,969
Paragraph 45, line 6:  “FIGURE 10” should have been “FIGURE 12”
Paragraph 46, the 5th line from the end: “further image” should have been “fourth image”
  
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11 and 12 of U.S. Patent No. 11,069,071 (“Patent ‘071”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 11 and 12 of U.S. Patent No. 11,069,071 disclose substantially the same limitations as claims 1-8 and 10 of the instant application as follows:

Patent ‘071
This Application
1. A method for determining egomotion of a system comprising a first camera and a second camera, the method comprising:

determining a first dense disparity map that matches features between a first and second image, wherein the first and second images were acquired at a first time by the first and second camera, respectively;
determining a second dense disparity map that matches features between a third and fourth image, wherein the third and fourth images were acquired at a second time by the first and second camera, respectively;
determining a first optic flow map that matches features between the first and third image;
determining a second optic flow map that matches features between the second and fourth image;

identifying odometry features shared between the first, second, third, and fourth image based on the first and second dense disparity map and the first and second optic flow map; and

determining the egomotion of the system based on the odometry features.


1. A method for determining egomotion of a system comprising a first camera and a second camera, the method comprising:

determining a first dense disparity map that matches features between a first and second image, wherein the first and second images were acquired at a first time by the first and second camera, respectively;

1. A method…comprising:
determining a first dense disparity map…;
determining a second dense disparity
map…;
determining a first optic flow ma…;
determining a second optic flow map…;

2. The method of claim 1, 
wherein the odometry features are identified using a cyclic consistency criterion comprising matching a candidate feature from the first image to a feature in the fourth image along each of a first and second path determined from the first and second dense disparity maps and the first and second optic flow maps.


3. The method of claim 2, 
wherein the first path comprises a first optic flow vector from the first optic flow map

(1. A method…:
determining a first optic flow map that matches features between the first and third image;)

a first disparity vector from the second disparity map;


wherein the second path comprises a second disparity vector from the first disparity map and a second optic flow vector from the second optic flow map; and wherein the first and second optic flow vectors and the first and second disparity vectors are associated with the candidate feature.

(1. A method…:
determining a first dense disparity map that matches features between a first and second image, wherein the first and second images were acquired at a first time by the first and second camera, respectively;
determining a second dense disparity map that matches features between a third and fourth image, wherein the third and fourth images were acquired at a second time by the first and second camera, respectively;)

4. The method of claim 1, further comprising

sparsifying the odometry features, wherein the egomotion is determined using the sparsified odometry features.
5. The method of claim 4, wherein sparsifying the odometry features comprises: segmenting at least one of the first, second, third, or fourth image into transitory segments and permanent segments...

5. The method of claim 4, wherein sparsifying the odometry features comprises…
excluding features associated with transitory segments from the odometry features.

11. The method of claim 1, further comprising
determining a pixel hash for each pixel in the first and second image; wherein determining the first disparity map comprises iteratively:

determining a set of candidate correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; 

selecting a candidate correspondence vector from the set as the correspondence vector of said each pixel based on a cost value determined between the pixel hashes of said each pixel and the corresponding pixels.

12. The method of claim 1, wherein each odometry feature is a pixel.
1. A method for determining egomotion of a system comprising an image acquisition system, the method comprising:

receiving a set of images using the image acquisition system;
determining dense correspondence maps matching features between image pairs from the set of images;
















determining odometry features shared between the images of the set of images based on the dense correspondence maps; and


determining the egomotion of the system based on the odometry features.


2. The method of Claim 1,



wherein the set of images comprises a first image and a second image acquired using the image acquisition system at a first time.



3. The method of Claim 1,
wherein the dense correspondence 
maps comprise a disparity map or an 
optic flow map.



4. The method of Claim 1, 
wherein the odometry features are determined using a cyclic consistency criterion comprising matching a candidate feature from an image from the set of images to a feature in another image from the set of images along each of a first and second path.



5. The method of Claim 4, 
wherein the first path comprises a first optic flow vector


matching the candidate feature between a first image and a second image of the set of images and


a first disparity vector matching the candidate feature between the second image and a third image of the set of images;
wherein the second path comprises a second disparity vector matching the candidate feature between the first image and a fourth image of the set of images and a second optic flow vector matching the candidate feature between the fourth image and the third image of the set of images;

wherein the first and the fourth images were acquired contemporaneously, the second and the third images were acquired contemporaneously, and the first and the second images were acquired noncontemporaneously.








6. The method of Claim 1, further comprising

sparsifying the odometry features based on a classification of odometry features, wherein the egomotion is determined using the sparsified odometry features.






7. The method of Claim 6, wherein sparsifying the odometry features comprises
excluding features associated with a transitory classification from the odometry features.

8. The method of Claim 1, further comprising
determining a pixel hash for each pixel in each of a first and a second image of the set of images; wherein determining a dense correspondence map comprises iteratively:
determining a set of correspondence vectors for each pixel in the first image, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; and 


selecting the correspondence vector from the set of correspondence vectors based on a cost value determined between the pixel hash of the paired pixels.



10. The method of Claim 1, wherein the odometry features comprise pixels.


>>><<<
Claims 9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9 and 11, respectively, of U.S. Patent No. 11,069,071 (Patent ‘071) in view of Liu et al. (US 2019/0279387)

Regarding claim 9, claim 1 of Patent ‘071 discloses all of its parent claim 1 but not expressly the following, which is taught by Liu:
wherein the system comprises a vehicle, wherein the image acquisition system is mounted to the vehicle
[Fig. 2A and paragraphs 30 (“…the movable platform also includes…a self-driving car”)]

Prior to the effective filing date of the claimed invention it would have been obvious to modify the invention of claim 1 of Patent ‘071 with the teaching of Liu as set forth above.  The reasons for doing so at least would have been to perform exploration tasks, as Liu indicates in paragraphs 3 and 30.

Regarding claim 12, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 11 and additionally all of its limitations [Per the analysis of claim 1 of the instant application], including a processor configured to perform the process [Liu: Fig. 2A (ref. 202) and paragraphs 45 and 55; note that the use of such a processor allows the process to be executed, as Liu indicates in paragraph 55].

Regarding claim 13, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 12 and Liu further discloses:
further comprising the image acquisition system, wherein the image acquisition system comprises a first and a second camera with a known baseline between the first and the second camera, wherein the first and second camera are configured to acquire the set of images
[Figs. 2C and paragraphs 68 (“…movable platform sensing system 210 includes…a pair of stereoscopic cameras…264 and…266”), 71 (“…a depth map is generated by a stereo data system using the simultaneously captured data”).  Note that to obtain a depth map from a pair of stereoscopic cameras the baseline necessarily has to be known]

Regarding claim 14, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 13 and claim 8 of Patent ‘071 discloses:
determine a linear acceleration of the image acquisition system based on accelerometer data;
determine a yaw and a roll of the image acquisition system based on the accelerometer data;
determining the egomotion using a visual-inertial odometry method based on the yaw, the roll, the linear acceleration, and the odometry features.
[See claim 8 of Patent ‘071, which along with inherited limitations of claim 1 recite  substantially the same limitations]

Regarding claim 15, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 14 and claim 9 of Patent ‘071 discloses:
determining the yaw and the roll based on: the accelerometer data, the known baseline, and a pose of each accelerometer relative to an image sensor of the respective camera
[See claim 9 of Patent ‘071, which along with inherited limitations of claims 1 and 8 recite substantially the same limitations]

Regarding claim 16, the combined invention of claim 1 of Patent ‘071 discloses all limitations of its parent claim 12 and Liu further discloses:
wherein the first and the second cameras are mounted to a vehicle,
wherein a processor of the vehicle is configured to determine an egomotion of the vehicle based on the egomotion
[Liu: Fig. 2C and paragraphs 30 (“…the movable platform also includes…a self-driving car”).  Note that since the egomotion determined in parent claim is based on images acquire by the cameras mounted on the vehicle (taught by Liu), it would have been obvious to determine the egomotion of the vehicle based on those egomotion, as the cameras and the vehicle move together]

Regarding claim 17, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 11 and claim 2 of Patent ‘071 further discloses:
wherein the odometry features are determined using a cyclic consistency criterion comprising matching a candidate feature from an image from the set of images to a feature in another image from the set of images along each of a first and second path
[See claim 2 of Patent ‘071, which along with inherited limitations of claim 1 recite  substantially the same limitations]

Regarding claim 18, the combined invention of claims 1, 2 of Patent ‘071 and Liu discloses all limitation of its parent claim 17 and claim 3 of Patent ‘071 further discloses:
wherein the first path comprises a first optic flow vector matching the candidate feature between a first image and a second image of the set of images and a first disparity vector matching the candidate feature between the second image and a third image of the set of images; wherein the second path comprises a second disparity vector matching the candidate feature between the first image and a fourth image of the set of images and a second optic flow vector matching the candidate feature between the fourth image and the third image of the set of images; and wherein the first and the fourth images were acquired contemporaneously, the second and the third images were acquired contemporaneously, and the first and the second images were acquired noncontemporaneously
[See claim 3 of Patent ‘071, which along with inherited limitations of claims 1 and 2 recite substantially the same limitations]

Regarding claim 19, the combined invention of claims 1, 2 of Patent ‘071 and Liu discloses all limitation of its parent claim 11 and claim 5 of Patent ‘071 further discloses:
classify pixels in at least one image of the set of image as transitory or nontransitory;
exclude pixels classified as transitory from the odometry features
[See claim 5 of Patent ‘071, which along with inherited limitations of claims 1 and 4 recite substantially the same limitations]

Regarding claim 20, the combined invention of claims 1, 2 of Patent ‘071 and Liu discloses all limitation of its parent claim 11 and claim 11 of Patent ‘071 further discloses:
determine a pixel hash for each pixel in each image of the set of images;
wherein determining a dense correspondence map comprises iteratively:
determining a set of correspondence vectors for each pixel in a first image, wherein each correspondence vector identifies a corresponding pixel in a second image that is paired with the respective pixel;
selecting the correspondence vector from the set of correspondence vectors based on a cost value determined between the pixel hash of the paired pixels
[See claim 11 of Patent ‘071, which along with inherited limitations of claim 1 recites substantially the same limitations]

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US 2017/0161912).

Regarding claim 1, Yoo discloses:
receiving a set of images using the image acquisition system; 
determining dense correspondence maps matching features between image pairs from the set of images;
[Figs. 1, 2 and paragraphs 5 (“…estimating egomotion based on a series of images obtained by the camera”), 22 (“ The stereo camera 110 may be mounted on a specific system such as a moving object or system”), 30 (“The egomotion estimation system 100 may generate the depth map and the disparity map using the stereo image acquired from the stereo camera 110”)]
determining odometry features shared between the images of the set of images based on the dense correspondence maps;
[Figs. 1, 2 and paragraphs 31 (“…calculate a pixel value accumulated in the disparity map. When the pixel value is equal to or less than a reference value, the feature point extraction unit 130 may determine that the corresponding object is a road surface with no objects, and remove the corresponding object from the image. Then, the feature point extraction unit 130 may extract the feature points from moving objects in the image”).  Note that the extracted features are based on the disparity map and are considered odometry features]
determining the egomotion of the system based on the odometry features
[Figs. 1, 2 and paragraphs 5 (“Egomotion refers to the three-dimensional (3D) motion of a camera. Egomotion estimation refers to an operation for estimating egomotion based on a series of images obtained by the camera”), 22 (“ The stereo camera 110 may be mounted on a specific system such as a moving object or system”), 32 (“…apply the optical flow to the extracted feature points, and calculate the motion vectors of the feature points between frames”), 40 (“…calculate and determine the egomotion using the motion vector”)]

Regarding claim 2, Yoo further discloses:
wherein the set of images comprises a first image and a second image acquired using the image acquisition system at a first time
[Fig. 1 and paragraph 23 (“…The first and second cameras may be 2D cameras directed to the same direction, and configured to take 2D images of the same object”)]

Regarding claim 3, Yoo further discloses:
wherein the dense correspondence maps comprise a disparity map or an optic flow map
[Figs. 1, 2 and paragraphs 30 (“The egomotion estimation system 100 may generate the depth map and the disparity map using the stereo image acquired from the stereo camera 110”), 32 (“…apply the optical flow to the extracted feature points”)]

Regarding claims 6 and 7, Yoo further discloses:
(Claim 6) sparsifying the odometry features based on a classification of odometry features, wherein the egomotion is determined using the sparsified odometry features
(Claim 7) wherein sparsifying the odometry features comprises excluding features associated with a transitory classification from the odometry features
[Figs. 1, 2 and paragraphs 31 (“…calculate a pixel value accumulated in the disparity map. When the pixel value is equal to or less than a reference value, the feature point extraction unit 130 may determine that the corresponding object is a road surface with no objects, and remove the corresponding object from the image. Then, the feature point extraction unit 130 may extract the feature points from moving objects in the image”).  Note that the extracted features are based on the disparity map and after removing some objects and are considered odometry features]

Regarding claim 9, Yoo further discloses: 
wherein the system comprises a vehicle, wherein the image acquisition system is mounted to the vehicle
[Fig. 1 and paragraph 22 (“ The stereo camera 110 may be mounted on a specific system such as a moving object or system”)

Regarding claim 10, Yoo further discloses: 
wherein the odometry features comprise pixels
[Figs. 1, 2 and paragraph 31 (“…calculate a pixel value accumulated in the disparity map. When the pixel value is equal to or less than a reference value, the feature point extraction unit 130 may determine that the corresponding object is a road surface with no objects, and remove the corresponding object from the image. Then, the feature point extraction unit 130 may extract the feature points from moving objects in the image”)]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0161912) as applied to claims 1-3, 6, 7, 9 and 10 and further in view of Lai et al. (“Bridging Stereo Matching and Optical Flow via Spatiotemporal Correspondence,” IEEE/CVF Conference on Computer Vision and Pattern Recognition, 15-20 June 2019).

Regarding claim 4, Yoo discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Lai:
wherein the odometry features are determined using a cyclic consistency criterion comprising matching a candidate feature from an image from the set of images to a feature in another image from the set of images along each of a first and second path
[Fig. 2; Section 3.1, especially eqs. (3)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify Liu with the teaching of Lai as set forth above.  The reasons for doing so at least would have been to account for the shared representations of optical flow and stereo matching , in which the common goal is to find pixel correspondence across images, as Lai indicates in the first bullet item in the left column on P. 1891.

Regarding claim 5, the combined invention of Yoo and Lai further discloses:
wherein the first path comprises a first optic flow vector matching the candidate feature between a first image and a second image of the set of images and a first disparity vector matching the candidate feature between the second image and a third image of the set of images;
wherein the second path comprises a second disparity vector matching the candidate feature between the first image and a fourth image of the set of images and a second optic flow vector matching the candidate feature between the fourth image and the third image of the set of images;
wherein the first and the fourth images were acquired contemporaneously, the second and the third images were acquired contemporaneously, and the first and the second images were acquired noncontemporaneously
[Lai: Fig. 2; Section 3.1, especially eqs. (1)-(3)]

>>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0161912) as applied to claims 1-3, 6, 7, 9 and 10 and further in view of Tadi et al. (US 2018/0262744).

Regarding claim 8, Yoo discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Tadi:
determining a pixel hash for each pixel in each of a first and a second image of the set of images;
wherein determining a dense correspondence map comprises iteratively:
determining a set of correspondence vectors for each pixel in the first image, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel;
selecting the correspondence vector from the set of correspondence vectors based on a cost value determined between the pixel hash of the paired pixels
[Paragraph 221 (“…computes a bitstring based on a square window centered on the pixel of interest and where each bit of this bitstring is the result of the comparison between the intensity of a pixel inside the window and the intensity of the pixel of interest. The Hamming distance between the Census transform computed in the left image and the Census transform computed in the right image is performed and considered, but may be at a cost. This algorithm is robust to disparity discontinuities and it can show very high matching quality at object borders”).  Note that the bitstring is a pixel hash]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yoo with the teaching of Tadi as set forth above.  The reasons for doing so at least would have been because the teaching is robust to disparity continuities, as Tadi indicates in paragraph 221.

>>><<<
Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoo et al. (US 2017/0161912) as applied to claims 1-3, 6, 7, 9 and 10 above, and further in view of  Liu et al. (US 2019/0279387).

Regarding claim 11, Yoo discloses all of its processing steps (per the analysis of claim 1) but not expressly the following, which is taught by Liu:
a processor
[Fig. 2 (ref. 202) and paragraph 45 (“…The movable platform 102 typically includes one or more processor(s) 202, a memory 204”)]

Prior to the effective filing date of the claimed invention it would have been obvious to modify Yoo with the teaching of Liu as set forth above.  The reasons for doing so at least would have been to be able to realize the recited processing steps, as would have been obvious to one of ordinary skill in the art.

Regarding claim 12, the combined invention of Yoo and Liu discloses all limitation of its parent claim 11 and additionally all of its limitations [Per the analysis of claim 1 of the instant application], including a processor configured to perform the process [Liu: Fig. 2A (ref. 202) and paragraphs 45 and 55; note that the use of such a processor allows the process to be executed, as Liu indicates in paragraph 55].

Regarding claim 13, the combined invention of Yoo and Liu discloses all limitation of its parent claim 12 and Liu further discloses:
further comprising the image acquisition system, wherein the image acquisition system comprises a first and a second camera with a known baseline between the first and the second camera, wherein the first and second camera are configured to acquire the set of images
[Figs. 2C and paragraphs 68 (“…movable platform sensing system 210 includes…a pair of stereoscopic cameras…264 and…266”), 71 (“…a depth map is generated by a stereo data system using the simultaneously captured data”).  Note that to obtain a depth map from a pair of stereoscopic cameras the baseline necessarily has to be known]

Regarding claim 14, the combined invention of Yoo and Liu discloses all limitation of its parent claim 13 and Liu further discloses:
determine a linear acceleration of the image acquisition system based on accelerometer data;
determine a yaw and a roll of the image acquisition system based on the accelerometer data;
determining the egomotion using a visual-inertial odometry method based on the yaw, the roll, the linear acceleration, and the odometry features.
[Figs. 2C, 6A and paragraphs 60 (“…actuator 254 rotates payload 106 about one or more axes, such as three axes: X axis (“pitch axis”), Z axis (“roll axis”), and Y axis (“yaw axis”), relative to movable platform 102”), 72 (“…movable platform sensing system 210 further includes…motion sensors (e.g., accelerometers) 282]

Regarding claim 15, the combined invention of claim 1 of Patent ‘071 and Liu discloses all limitation of its parent claim 14 and Liu further discloses:
determining the yaw and the roll based on: the accelerometer data, the known baseline, and a pose of each accelerometer relative to an image sensor of the respective camera
[Figs. 2C, 6A and paragraphs 60 (“…actuator 254 rotates payload 106 about one or more axes, such as three axes: X axis (“pitch axis”), Z axis (“roll axis”), and Y axis (“yaw axis”), relative to movable platform 102”), 72 (“…movable platform sensing system 210 further includes…motion sensors (e.g., accelerometers) 282]

Regarding claim 16, the combined invention of Yoo and Liu discloses all limitations of its parent claim 12 and Liu further discloses:
wherein the first and the second cameras are mounted to a vehicle,
wherein a processor of the vehicle is configured to determine an egomotion of the vehicle based on the egomotion
[Liu: Fig. 2C and paragraphs 30 (“…the movable platform also includes…a self-driving car”).  Note that since the egomotion determined in parent claim is based on images acquire by the cameras mounted on the vehicle (taught by Liu), it would have been obvious to determine the egomotion of the vehicle based on those ergo motion, as the cameras and the vehicle move together]

Claim 19 is similarly analyzed as per the analyses of claims 11 (base claim) and claims 6,7 (containing similar limitations).

>>><<<
Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0161912) and Liu et al. (US 2019/0279387) as applied to claims 11-16 and 19 above, and further in view of Lai et al. (“Bridging Stereo Matching and Optical Flow via Spatiotemporal Correspondence,” IEEE/CVF Conference on Computer Vision and Pattern Recognition, 15-20 June 2019).

Regarding claim 17, the combined invention of Yoo and Liu discloses all limitations of its parent claim 11 above but not expressly the following, which is taught by Lai:
wherein the odometry features are determined using a cyclic consistency criterion comprising matching a candidate feature from an image from the set of images to a feature in another image from the set of images along each of a first and second path
[Fig. 2; Section 3.1, especially eqs. (3)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify Liu with the teaching of Lai as set forth above.  The reasons for doing so at least would have been to account for the shared representations of optical flow and stereo matching , in which the common goal is to find pixel correspondence across images, as Lai indicates in the first bullet item in the left column on P. 1891.

Regarding claim 18, the combined invention further discloses:
wherein the first path comprises a first optic flow vector matching the candidate feature between a first image and a second image of the set of images and a first disparity vector matching the candidate feature between the second image and a third image of the set of images;
wherein the second path comprises a second disparity vector matching the candidate feature between the first image and a fourth image of the set of images and a second optic flow vector matching the candidate feature between the fourth image and the third image of the set of images;
wherein the first and the fourth images were acquired contemporaneously, the second and the third images were acquired contemporaneously, and the first and the second images were acquired noncontemporaneously
[Lai: Fig. 2; Section 3.1, especially eqs. (1)-(3)]

>>><<<
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2017/0161912) and Liu et al. (US 2019/0279387) as applied to claims 11-16 and 19 above, and further in view of  and further in view of Tadi et al. (US 2018/0262744).

Regarding claim 20, the combined invention of Yoo and Liu discloses all limitations of its parent claim 11 but not expressly the following, which are taught by Tadi:
determining a pixel hash for each pixel in each of a first and a second image of the set of images;
wherein determining a dense correspondence map comprises iteratively:
determining a set of correspondence vectors for each pixel in the first image, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel;
selecting the correspondence vector from the set of correspondence vectors based on a cost value determined between the pixel hash of the paired pixels
[Paragraph 221 (“…computes a bitstring based on a square window centered on the pixel of interest and where each bit of this bitstring is the result of the comparison between the intensity of a pixel inside the window and the intensity of the pixel of interest. The Hamming distance between the Census transform computed in the left image and the Census transform computed in the right image is performed and considered, but may be at a cost. This algorithm is robust to disparity discontinuities and it can show very high matching quality at object borders”).  Note that the bitstring is a pixel hash]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yoo with the teaching of Tadi as set forth above.  The reasons for doing so at least would have been because the teaching is robust to disparity continuities, as Tadi indicates in paragraph 221.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Slinko et al. (“Scene Motion Decomposition for Learnable Visual Odometry,”  arXiv:1907.07227 [cs.CV], 16 July 2019)
Romero-Cano et al. (“Stereo-based motion detection and tracking from a moving platform,” IEEE Intelligent Vehicles Symposium (IV); Date of Conference: 23-26 June 2013)
Zhu et al. (“Unsupervised Event-Based Learning of Optical Flow, Depth, and Egomotion,” IEEE/CVF Conference on Computer Vision and Pattern Recognition; Date of Conference: 15-20 June 2019)
Badino et al. (“Visual Odometry by Multi-frame Feature Integration,” IEEE International Conference on Computer Vision Workshops; Date of Conference: 02-08 December 2013)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 17, 2021